Case: 17-14866   Date Filed: 12/20/2018   Page: 1 of 2
Case: 17-14866   Date Filed: 12/20/2018   Page: 2 of 2
                 Case: 17-14866       Date Filed: 12/20/2018         Page: 1 of 1


                         UNITED STATES COURT OF APPEALS
                            FOR THE ELEVENTH CIRCUIT
                            ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                          56 Forsyth Street, N.W.
                                          Atlanta, Georgia 30303

David J. Smith                                                                      For rules and forms visit
Clerk of Court                                                                      www.ca11.uscourts.gov


                                      December 20, 2018

MEMORANDUM TO COUNSEL OR PARTIES

Appeal Number: 17-14866-FF
Case Style: William James, et al v. Barbara Hunt, et al
District Court Docket No: 1:17-cv-01181-TWT

This Court requires all counsel to file documents electronically using the Electronic Case
Files ("ECF") system, unless exempted for good cause.

The enclosed order has been ENTERED.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Janet K. Mohler, FF
Phone #: (404) 335-6178

                                                                    MOT-2 Notice of Court Action
